Territory of Michigan to wit
The United States to Henry Campeau, Sam— Petit and Charles Moran Greeting: We command you and firmly enjoin you and each of you the laying all other matters a Side, and notwithstanding any excuse you be in your proper persons before the Judges of our Supreme Court at Detroit on the third monday in September next to testify all & Singular what you or either of you know in a certain cause now depending and undetermined in Said our Court before our Judges at Detroit between Veronique Campeau plaintiff and Charles Poupard defendant in a plea of .... on the part of *203the defend1 and this you nor any of you are not to omit under the penalty upon each of you of five hundred dollars Witness Augustus B. Woodward chief Judge of our Said Supreme Court at Detroit the 30th day of august one thousand eight hundred and Eigth Peter Audrain elk S.C.